DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species E, claims 1, 11-14, and 27-29 in the reply filed on February 09, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2-10, 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. The withdrawn claims must be indicated as such in future filings pursuant to 37 C.F.R. 1.121(c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 14, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2009/0326447).
Regarding claim 1, Joshi discloses a hydrogen-generating system (10, Fig 8) for external use, comprising: a housing (12, Fig 8) having enclosed therein a first portion (14, Fig 8) comprising at least one dry chemical (Para 0056, lines 10-13), and a second portion (80, Fig 8), separate from the first portion and comprising a liquid composition configured to react with the at least one dry chemical to generate molecular hydrogen  (Para 0056, lines 10-13), wherein the housing has a first surface (lower surface of 12 contacting the skin in Fig 8) configured to be positioned adjacent to a subject's skin; and at least one attachment element (16a, 16b, Fig 1) configured to attach the housing to a surface of the subject's skin (Para 0038, lines 7-10), wherein the housing is configured to be activated to cause the liquid composition to come in contact and react with the at least one dry chemical to thereby cause generation of the molecular hydrogen that passes through the first surface and is delivered to the subject's skin (Para 0056; Para 0043).
The embodiment of Fig 8 discloses all of the elements of the invention as discussed above, however, is silent regarding the first surface being at least partially hydrogen-permeable and impermeable to the dry chemical and the liquid composition.
The embodiment of Fig 3 teaches a hydrogen-generating system (10, Fig 3) comprising a housing (12 and 30, Fig 3) wherein the housing has a first surface (30, Fig 3), the first surface being at least partially hydrogen-permeable and impermeable to the dry chemical and the liquid composition (Para 0049; the embodiment wherein the water is also retained within patch 10 would allow the diffusion of hydrogen but not the dry chemical or the liquid composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogen-generating system disclosed by Joshi in Fig 8 to include a membrane as taught by Joshi in Fig 3 in order to have a hydrogen-generating system that can prevent chemical reactants or reaction products such as metal, oxide, or hydroxide particles from contacting the skin as well as have a desired rate of diffusion of hydrogen (Para 0049).
Regarding claim 11, the modified invention of Joshi discloses the at least one attachment element (16a, 16b, Fig 1) is at least partially adhesive (Para 0038, lines 7-10).
Regarding claim 14, the modified invention of Joshi discloses the housing (12 and 30, Fig 3) has a shape that conforms to a shape of a joint of a subject's body (“a shape that conforms to a shape of a joint” does not indicate any particular shape, thus Joshi reads on this limitation, since it is shaped to secure to the skin, and joints comprise skin (Para 0038)).
Regarding claim 29, the modified invention of Joshi discloses the second portion (80, Fig 8) is a container suitable for carrying the liquid composition (Para 0056; Merriam Webster Dictionary defines container as a receptacle for holding something, therefore, Joshi’s second portion constitutes a container since it holds the liquid composition).
Claims 12-13 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2009/0326447) in view of Lindgren (US 2010/0152683).
Regarding claim 12, the modified invention of Joshi discloses a second surface (upper surface of 12, Fig 3) of the housing (12 and 30, Fig 3) that is opposite to the first surface (30, Fig 3), however, is silent regarding the second surface being hydrogen-impermeable.
Lindgren teaches a gas generating patch (3a, Fig 3A) comprising a housing (31 and 33, Fig 3A) having a first surface (33, Fig 3A) and a second surface (31, Fig 3A) wherein the first surface is permeable to the gas and the second surface is impermeable to the gas (Para 0115, lines 1-5 and 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second surface of the housing disclosed by Joshi to be gas impermeable as taught by Lindgren in order to have a hydrogen generating system that has improved efficiency of transfer of the gas to the treatment site (Para 0012).
Regarding claim 13, the modified invention of Joshi discloses portions of an outer wall of the housing (12 and 30, Fig 3) that are different from the first surface (30, Fig 3), however, is silent regarding portions of an outer wall of the housing different from the first surface is hydrogen-impermeable.
Lindgren teaches a gas generating patch (3a, Fig 3A) comprising a housing (31 and 33, Fig 3A) having a first surface (33, Fig 3A) and portions of an outer wall of the housing different from the first surface (31, Fig 3A), wherein the first surface is permeable to the gas and the portions of an outer wall of the housing different from the first surface are impermeable to the gas (Para 0115, lines 1-5 and 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed by Joshi to have the portions of an outer wall of the housing different from the first surface be gas impermeable as taught by Lindgren in order to have a hydrogen generating system that has improved efficiency of transfer of the gas to the treatment site (Para 0012).
Regarding claim 27, Joshi discloses all of the elements of the invention as discussed above, however, Joshi is silent regarding the first portion comprises an inlet suitable for receiving the liquid composition.
Lindgren teaches a gas-generating system (3a, Fig 3A) for external use, comprising: a housing (31 and 33, Fig 3A) having enclosed therein a first portion (30, Fig 3A) comprising at least one chemical (“NO donor”), and a second portion (“activation fluid”), separate from the first portion and comprising a liquid composition configured to react with the at least one chemical to generate a gas (Para 0115, lines 14-27), wherein the first portion comprises an inlet (32, Fig 3A) suitable for receiving the liquid composition (Para 0115, lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion disclosed by Joshi to instead be a separate container of activation fluid as taught by Lindgren since Lindgren teaches that first and second portions separated by a divider and separate first and second portions wherein the first portion has an inlet produce the same result of combining two ingredients to activate the release of a gas (Para 0115, lines 14-27 and Para 0125).
Regarding claim 28, the modified invention of Joshi and Lindgren discloses the inlet (32, Fig 3A -Lindgren) further comprises a sealing element (“one-way flap valve” -Lindgren) suitable for sealing the inlet after receiving the liquid composition (Para 0115, lines 14-27 -Lindgren).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783